Citation Nr: 1715734	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO. 12-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin disorder, diagnosed as psoriasis, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, as well as prior periods of Active Duty for Training and Inactive Duty Training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a September 2012 videoconference hearing before the undersigned. A transcript of those proceedings is of record.

In October 2015, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran's psoriasis was not incurred in active service and is not otherwise the result of a disease or injury incurred in active service, to include PTSD.

2. The Veteran's current tinnitus did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for psoriasis have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim(s) decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, in October 2015, the Board remanded the tinnitus and skin condition service connection issues to the AOJ for additional development. The Veteran received a VA examination in February 2016. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

In addition, certain diseases, such as tinnitus, are presumed to have been incurred in service if manifested to a compensable degree within one year after service. The presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

IV. Skin Disorder (Psoriasis)

After a careful review of the evidence of record, the Board finds that service connection for a skin disorder, diagnosed as psoriasis, is not warranted, as the preponderance of the evidence is against that it had its onset in service or is related to the service-connected PTSD. The reasons follow.

Post service medical records confirm a diagnosis of psoriasis, which was first documented after service in 2007. Thus, a current disability is shown.

However, what is not demonstrated with respect to direct service connection is an in-service disease or injury or a nexus between the post-service diagnosis of psoriasis and service. For example, service treatment records are negative of any complaints of treatment for or diagnosis of psoriasis. In the Veteran's discharge examination dated February 13, 2005, he specifically denied any skin complaints at service discharge. Thus, an in-service disease or injury is not shown. The first documentation of psoriasis was in 2007, which is approximately two years following service discharge. 

In the December 2007 medical opinion from the Veteran's private dermatologist, she did not attempt to attribute the onset of the skin disorder to service, but rather to the Veteran's now service-connected PTSD. In the May 2016 VA examination report, the examiner noted that skin conditions due to medications typically occur at the time the medication is taken, then resolve after it is discontinued. She then concluded that the Veteran's current psoriasis is less likely as not due to anti-malarial drugs that he took while in service. Thus, there is competent evidence that the current psoriasis did not have its onset in service. Service connection on a direct basis is not warranted.

As to whether psoriasis is related to PTSD, the evidence against this finding outweighs the evidence that supports this finding. In the October 2011 VA examination report, the examiner stated that PTSD does not cause psoriasis, which finding has not been refuted by a medical professional. However, the Veteran's dermatologist stated that psoriasis "can be exacerbated or flared up by stress or stressful situation," which means she has implied that PTSD aggravated the psoriasis. In the 2016 VA examination report, the examiner stated that psoriasis was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected posttraumatic stress disorder (PTSD). The examiner provided the rationale that there was insufficient evidence or medical records that the Veteran's psoriasis was aggravated by PTSD. This conclusion is supported by the record, as there is a lack of documentation in the record of the Veteran being diagnosed with psoriasis at a stressful time. The opinion from the Veteran's dermatologist is too speculative for the Board to conclude that it establishes a nexus between the skin disorder and the Veteran's PTSD, and therefore lacks probative weight. See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (a medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data). Therefore, the preponderance of the evidence is against a nexus between the Veteran's psoriasis and the service-connected PTSD.

Although the Veteran claims that his current diagnosis of psoriasis is related to in-service treatment with anti-malarial drugs, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1) (2016). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, in this case, as the origin or cause of the Veteran's psoriasis is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316. It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of his psoriasis. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against a finding of an in-service incurrence of a disease or injury or a service-connected disability causing or aggravating the Veteran's psoriasis, and service connection is denied. See 38 C.F.R. §§ 3.303, 3.307, 3.309. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

IV. Tinnitus 

With regard to the Veteran's claim for entitlement to service connection for tinnitus, the Board finds that while there is competent evidence of current tinnitus, the preponderance of the competent evidence is against a finding that the current tinnitus is due to noise exposure in service. Further, the Veteran is competent to state that he experiences tinnitus now. As such, his testimony is credible and competent evidence to establish an initial diagnosis after service. Thus, the question before the Board is whether the Veteran's tinnitus is related to service. The Board must conclude it is not, as there is no medically sound basis for attributing the tinnitus to service.  The reasons for this determination follow.

The Veteran's service treatment records are negative of any complaints of treatment for or a diagnosis of tinnitus. In the Veteran's separation examination, he specifically denied any complaints of tinnitus at discharge, and showed normal hearing in both ears.

The only medical etiological opinions of record indicate that the Veteran's tinnitus is not related to service. For example, the VA examination dated February 12, 2016 at the Butler VA Medical Center (VAMC) shows the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's tinnitus is related to his active military service. The examiner explained that the separation examination showed normal hearing, which did not display any damage to the hearing as a result of noise. She noted that on the Veteran's post-deployment physical in February 2005, he had checked no to ringing in the ears. 

The Veteran asserted at his Board hearing that his tinnitus is related to the noise exposure he suffered in service. There is no question that he experienced combat-related noise exposure in service, and was exposed to acoustic trauma. The Veteran stated in his February 2016 examination that his tinnitus began in 2004-2005 while serving in Iraq and has been constant. Nevertheless, the Board notes that on the Veteran's post-deployment medical questionnaire, completed following that service, he specifically denied ringing in the ears.

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records, his separation examination, his post-deployment medical questionnaire, and the February 2016 medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record, as just noted.

The Veteran's tinnitus is considered an "organic disease of the nervous system," and is hence considered chronic under 38 C.F.R. § 3.309(a), because the evidence shows acoustic trauma in service. See Fountain v. McDonald, 27 Vet. App. 258. With respect to organic diseases of the nervous system like the Veteran's tinnitus, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service. 38 C.F.R. § 3.307(a)(3).

In this case, there is no evidence of record that the Veteran had any specific tinnitus symptoms during service or within a year of separation, and no evidence that he sought treatment for tinnitus during either period. For this reason, the theories of chronicity and continuity of symptomatology are not applicable.

The Veteran has been afforded the benefit of the doubt where appropriate. However, the normal hearing found in his separation examination, and normal hearing before, during, and after service outweigh lay reports. See 38 C.F.R. § 3.102. The Board notes the Veteran's tinnitus and his reports of exposure to acoustic trauma; however, without a nexus to service, service connection for tinnitus is not warranted. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability, as the record weighs against continuity of symptoms since service. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.


ORDER

Entitlement to service connection for a skin disorder, diagnosed as psoriasis, to include as secondary to PTSD, is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


